Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 4 December 2020, is acknowledged.  Claims 1, 3, 11, and 14 are amended therein.  Consequently, claims 1 – 18 remain available for active consideration. 
REJECTIONS WITHDRAWN 
Claim Rejections Pursuant to 35 U.S.C. § 112 
The rejection of claims 3 pursuant to 35 U.S.C. § 112(b) is hereby withdrawn in light of Applicants’ amendment of the claim.
The rejection of claim 12 pursuant to 35 U.S.C. § 112(d) in light of Applicants’ persuasive remarks.   
Rejections Pursuant to 35 U.S.C. § 102 
The rejection of claims 1, 11, 13 and 18 pursuant to 35 U.S.C. § 102(a)(1) set forth in the Action of 4 September 2020 is hereby withdrawn in light of Applicants’ amendment of claim 1, and in favor of the new grounds of rejection set forth below.




NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1 – 5 and 8 – 18 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Sangwan WO ‘249, in view of US 2008/0021037 A1 to Beylin, V., et al., claiming priority to 11 July 2003 (“Beylin ‘037”), and US 2018/0207100 A1 to Ibrahim, F., et al., claiming priority to 4 June 2015 (“Ibrahim ‘100”).
The Invention As Claimed 
	Applicants claim a pharmaceutical granulate composition comprising a therapeutically effective dose of crystalline palbociclib and one or more pharmaceutically acceptable excipients, wherein the palbociclib crystals are needles with a surface area between 6 and 15 m2/g, and a particle size distribution d(0.9) between 5 and 50 micrometers, wherein the crystalline palbociclib is polymorph Form A, wherein the composition comprises one or more dissolution modulating agents, wherein the one or more dissolution modulating agents is a disintegrant in an amount of from 2% to 4% by weight based on the total weight of the composition, a binder, or a combination of both, wherein the disintegrant is added intragranularly and intragranularly, wherein the disintegrant is sodium starch glycolate, wherein the binder is co-povidone or hydroxypropyl methylcellulose, wherein the amount of binder ranges from 3 - 10% by weight based on the total weight of the composition, wherein the composition further comprises 40 to 80% diluents by weight based on the total weight of the composition, wherein the composition comprises a therapeutically effective dose of palbociclib in an amount of from 25% to 35% by weight, microcrystalline cellulose, pregelatinized starch, or a mixture thereof, in an amount of from 30% to 50% by weight, lactose in an amount of from 12% to 30% by weight, sodium starch 
The Teachings of the Cited Art 
	Sangwan WO ‘249 discloses crystalline forms of palbociclib and pharmaceutical compositions comprising same (see Abstract; see also p. 1, ll. 20 - 22), wherein crystalline form V-A of palbociclib has a specific surface area of about 3 m2/g to about 10 m2/g, and a particle size distribution with a D90 value of about 15 to 50 µm (see p. 13, ll. 1 -9; cf. claim 1), wherein the pharmaceutical compositions comprise crystalline form V-A of palbociclib and one or more pharmaceutically acceptable carriers, diluents or excipients (see p. 19, ll. 9 – 12; cf. claim 1), and wherein the crystals of Form V-A are in the form of needles (see FIG. 20; cf. claim 1).  The reference does not disclose a palbociclib composition comprising the crystalline polymorph Form A, of a palbociclib formulation in granulated form, wherein the composition comprises sodium starch glycolate at a loading of 2 – 4% wgt, or copovidone or hydroxypropyl methylcellulose, at 3 – 10% wgt, or pharmaceutical dosage forms comprising palbociclib in a capsule, or compositions comprising 40 – 80% wgt of diluents, or compositions comprising a lubricant and a glidant at 0.or to 5% wgt, or a composition comprising a granulate with particles that pass through a mesh at a size of from 1 mm to 3 mm.  The teachings of Beylin ‘037 and Ibrahim ‘100 remedy those deficiencies.
see Abstract), wherein the active ingredient, in salt form, is represented by Formula 2 (see ¶[0014]), wherein the isethionate salt can exist as one or more polymorphs, including Form A, Form B, and Form D (see ¶[0015]), wherein polymorph Form A is characterized by a powder X-ray diffraction pattern having peaks at 2Θ values of about 8.7, 13.5, and 17.6 (see ¶[0016]; see also FIG. 1), wherein Table 2 lists significant PXRD peaks (i.e., those exhibiting peak height to noise ratio greater than 3.5.) for monoisethionate polymorphs A, B, and D (see ¶[0053]), wherein the disclosed compounds may be administered alone, or in combination with other drugs, and will generally be administered as a formulation in association with one or more pharmaceutically acceptable excipients (see ¶[0082]), wherein the compounds can be administered orally (see ¶[0083]), wherein formulations suitable for oral administration include solid formulations such as tablets, capsules containing particulates, liquids, or powders, lozenges (including liquid-filled), chews, multi- and nano-particulates, gels, solid solution, liposome, films (including mucoadhesive ), ovules, sprays and liquid formulations (see ¶[0084]), and wherein tablet blends may be directly compressed to form tablets, or blends, or portions of blends, may alternatively be wet-, dry-, or melt-granulated, melt congealed, or extruded before tableting (see ¶[0090]).
	Ibrahim ‘100 discloses solid dosage forms of palbociclib (see Abstract), wherein the dosage forms comprise 10 to 35% wgt of palbociclib and a pharmaceutically acceptable carrier (see ¶[0022]), wherein the pharmaceutically acceptable carrier comprises one or more of see ¶[0023]), wherein the carrier comprises at least one diluent at about 50 to about 75% wgt of the dosage form, such as microcrystalline cellulose, or lactose monohydrate, among others (see ¶[0024]), wherein the lubricant comprises from about 0.5 to about 10% wgt of the dosage forms (see ¶[0025]), wherein the carrier comprises at least one disintegrant, such as sodium starch glycolate or crospovidone, at from about 5 to about 10% wgt (see ¶[0026]), wherein the dosage forms include immediate release tablets and capsules, and controlled-release (CR) tablets and capsules (see ¶[0048]), wherein the dosage forms are prepared by dry granulation (see ¶[0062]; see also ¶[0081], ¶[0104]), and wherein the dosage forms comprise binders, such as microcrystalline cellulose or hydroxypropyl methylcellulose, at about 0.2 to about 10% wgt of the dosage forms (see ¶[0095]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare pharmaceutical compositions comprising crystalline forms of palbociclib, wherein the palbociclib has a specific surface area of about 3 m2/g to about 10 m2/g, and a particle size distribution with a D90 value of about 15 to 50 µm (see p. 13, ll. 1 -9; cf. claim 1), wherein the pharmaceutical compositions comprise crystalline palbociclib and one or more pharmaceutically acceptable carriers, diluents or excipients, wherein the crystals of palbociclib are in the form of needles, as taught by Sangwan WO ‘249, wherein the crystalline palbociclib is polymorph Form A, and compositions comprising Form A can be granulated before compression, as taught by Beylin ‘037, and wherein dosage forms comprising the compositions comprise 10 to 35% wgt of see ¶[0015]).  In light of this teaching, it is the Examiner’s position that it would have been prima facie obvious to prepare compositions comprising any of the three crystalline polymorphs, including Form A, as claimed.
With respect to claims 11, 13, 14, and 18, the Examiner notes that the claims recite limitations directed to process steps used in the preparation of the composition of the invention.  It is the Examiner’s position that recitation of these limitations renders the claims product-by-See MPEP § 2113:
Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	With respect to claims 1, 3, 8 - 10, and 14, which claims recite limitations directed to quantitative ranges of loadings and/or properties of individual components, the Examiner notes that the cited references do not expressly disclose compositions with quantitative ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of loadings and/or properties of components of the dosage forms that significantly overlaps with the claimed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 5 and 8 – 18 would have been obvious within the meaning of 35 USC § 103.
Claims 6 and 7 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Sangwan WO ‘249, in view of Beylin ‘037 and Ibrahim ‘100, as applied to claims 1 – 5 and 7 – 18, and further in view of US 2015/0368365 A1 to Petermann, O., et al., claiming priority to 7 March 2013 (“Petermann ‘365”).
The Invention As Claimed 
	Applicants claim a pharmaceutical granulate composition comprising a therapeutically effective dose of crystalline palbociclib and one or more pharmaceutically acceptable excipients, wherein the binder has a viscosity of 250 mPa, or less (for a 10% solution at 25°C).
The Teachings of the Cited art 
	The teachings of Sangwan WO ‘249 and Ibrahim ‘100 are relied upon as set forth in the above rejection of claims 1 – 5 and 8 – 18.  The references do not expressly disclose binders, such as copovidone or hydroxypropyl methylcellulose, with a viscosity of 250 mPa, or less, in a 10% solution at 25° C.  The teachings of Petermann ‘365 remedy that deficiency.
Petermann ‘365 discloses cellulosic ethers, such as hydroxypropyl methylcellulose (see ¶[0017]), wherein esterified cellulose ethers have a viscosity of up to 19 mPa, measured as a 10 wt % solution of the esterified cellulose ether in acetone at 20° C, wherein the low viscosity of the esterified cellulose ethers of the present invention is highly advantageous when a liquid composition comprising the esterified cellulose ether is used for preparing solid dispersions comprising an active ingredient and an esterified cellulose ether (see ¶[0037]), wherein the esterified cellulose ethers have a viscosity of from 1.20 to 2.33 mPa, measured as a 2.0 wt% solution in water at 20° C (see ¶[0044]), and wherein the cellulosic ether is used to prepare a solid dispersion comprising at least one active ingredient, at least one esterified cellulose ether, and optionally one or more adjuvants, the solid dispersion is produced by removing the liquid diluent from the composition, the low viscosity of the esterified cellulose ether allows the incorporation of a high concentration of the esterified cellulose ether, and accordingly a high see ¶[0067]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare pharmaceutical compositions comprising crystalline forms of palbociclib, according to the teachings of Sangwan WO ‘249, Beylin ‘037,  and Ibrahim ‘100, wherein the binder is hydroxypropyl methylcellulose, with a viscosity of from 1.20 to 2.33 mPas, measured as a 2.0 wt% solution in water at 20° C, or a viscosity of up to 19 mPas, measured as a 10 wt % solution of the esterified cellulose ether in acetone at 20° C, as taught by Petermann ‘365.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Petermann ‘365 to the effect that such esters of cellulosic ethers produce solid dispersions that have a high loading capacity of active ingredient.
	With respect to the processes used to measure solution viscosity of the hydroxypropyl methylcellulose, the Examiner notes that the solution conditions are not exactly the same as those recited in claim 6 (10% aqueous solution at 25° C).  It is the Examiner’s position, however, that due to the low viscosities measured by either of the solution testing conditions taught in the reference, the disclosed esters of cellulosic ethers would necessarily exhibit solution viscosities that would at least overlap with the claimed range.  Further in this regard, the Examiner notes that the limitation in question is recited as “250 mPas or less,” which recitation one of ordinary skill in the art would recognize as being directed to low viscosity hydroxypropyl methylcelluloses, which the reference explicitly teaches.

Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ Remarks filed 4 December 2020 but does not find them persuasive, to the extent relevant at all in consideration of the new grounds of rejection set forth above.  For example, Applicants argue that “[n]one of the applied art teaches crystalline Palbociclib Form A.”  However, the Examiner notes that the new grounds of rejection cite to the teachings of Beylin ‘037 to the effect of the inclusion of crystalline polymorph Form A, Form B, or Form D in pharmaceutical compositions.
	Applicants also argue that “the supposedly obvious modifications of Sangwan fail to result in the formation of the claimed granule pharmaceutical composition and the present rejection fails to establish a prima facie case of obviousness.”  However, the new grounds of rejection set forth above cites to newly applied teachings that address the deficiencies alleged by Applicants.  Consequently, Applicants’ arguments are unpersuasive, and the rejections are maintained.
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will 
CONCLUSION
8.	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619